Citation Nr: 1401185	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-19 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to July 1984.  He also had an unverified period in a Reserve unit from July 1984 to July 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the claim.

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in November 2011.  A transcript is of record.  At the time of his hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2013). 


FINDING OF FACT

The Veteran's tinnitus is the result of the injury of noise exposure experienced during active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for tinnitus, which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran seeks service connection for tinnitus which he contends is the result of his exposure to jet engine noise and flight line operations during his entire active duty period of service.  He asserts that whenever he complained about tinnitus he was told there was nothing that could be done and that he would have to live with it.  The Veteran also contends that he did not often complain for fear of being grounded.  

The Veteran's service treatment records are devoid of reference to, complaint of, or treatment for, tinnitus.  The Veteran, however, is competent to report that tinnitus was incurred in service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

There are two medical opinions in this case.  A VA examiner provided an opinion in April 2011 that the Veteran's tinnitus is less likely than not due to military noise exposure.  This opinion is not afforded any probative value as the VA examiner based the opinion on incorrect active duty service dates (as between November 1968 and August 1972 rather than until July 1984).  This leaves an October 2011 private opinion in which the examiner indicated that the Veteran's tinnitus is directly related to noise exposure during service.  As the only probative opinion of record establishes that the Veteran's tinnitus is etiologically related to, or the result of, noise exposure experienced during active service, service connection for tinnitus is warranted and the claim is granted.  

ORDER

Service connection for tinnitus is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


